In an action to recover damages for medical malpractice, plaintiff appeals from an order of the Supreme Court, Dutchess County (Buell, J.), dated June 8,1983, which granted defendant De Ramon’s motion to vacate his default in answering the verified complaint. Order affirmed, with costs. On the totality of the circumstances recited and in light of the recent legislation that has served to repeal the Barasch-Eaton rule (Barasch v Micucci, 49 NY2d 594; Eaton v Equitable Life Assur. Soc., 56 NY2d 900; see CPLR 2005, 3012, subd [d]; L 1983, ch 318), we conclude that the court properly exercised its discretion in relieving defendant De Ramon of the consequences of his default upon the payment to plaintiff of $250 (Robinson v USAA Cas. Ins. Co., 97 AD2d 837; Tehan v Tehan, 97 AD2d 840; cf. Zaldua v Metropolitan Suburban Bus Auth., 97 AD2d 842). Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.